UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6412


JEFFERY EDWARD PORTER,

                Plaintiff - Appellant,

          v.

TREVOR JARED ROBINSON, Attorney and Counselor at Law,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cv-00068-RGD-LRL)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffery Edward Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffery    Edward          Porter    appeals    the       district   court’s

order dismissing his civil rights action for failure to state a

claim.      See    28    U.S.C.        § 1915A(b)(1)        (2006).         On   appeal,   we

confine    our    review       to    the     issues    raised       in    the    Appellant’s

brief.    See 4th Cir. R. 34(b).                   Because Porter’s informal brief

does     not     challenge          the     basis     for     the        district    court’s

disposition,       Porter        has      forfeited     appellate          review   of     the

court’s    order.         Accordingly,         we    affirm    the       district    court’s

judgment.         We    deny     Porter’s      motions      for     the    appointment     of

counsel    and    to     amend      his    complaint.         We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                                    AFFIRMED




                                               2